Citation Nr: 0700201	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine, to include as secondary to 
the service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1991 to January 
1992.  He also served in the Army Reserves.  Initially, the 
Board of Veterans' Appeals (Board) notes that this matter was 
previously remanded on several occasions, and that the 
development requested in those remands has now been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.


FINDING OF FACT

The veteran does not have a lumbar spine disorder that was 
either present in service, manifested within one year of 
separation from service, or otherwise related to service; nor 
was it caused or aggravated by the service-connected 
iliotibial band tendonitis and greater trochanteric bursitis 
of the right hip.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, prior to the June 2002 rating decision that denied the 
veteran's claim for service connection on a direct basis, a 
December 2001 letter advised the veteran of the evidence 
necessary to substantiate the claim, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, following the Board's April 2004 remand that 
recognized the veteran's additional claim for service 
connection as secondary to his service-connected right hip 
disability, an April 2004 letter notified the veteran of the 
evidence necessary to substantiate this claim, and the 
obligations of VA and the veteran in obtaining that evidence.  
Id.  Following additional remands in January 2005 and April 
2006, a similar letter was provided to the veteran again in 
May 2006, further advising the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, while the December 2001, April 2004, and May 
2006 VCAA notice letters did not specifically request that 
the appellant provide any evidence in appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the regional office (RO) and 
the Board, the Board finds that appellant was otherwise fully 
notified of the need to give to the VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  The veteran has also not indicated 
any intention to submit additional evidence in support of his 
claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


II.  Entitlement to Service Connection for a Lumbar Spine 
Disorder

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service, if they become 
disabling to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.  Effective October 10, 2006, 38 C.F.R. 
§ 3.310(b) was amended to conform the regulation to Allen.   

The June 2002 rating decision denied service connection for 
DJD of the lumbar spine on a direct basis.  The Board notes 
that by a rating decision dated in February 2003, the RO 
granted the veteran's claim for service connection for 
iliotibial band tendonitis and greater trochanteric bursitis 
of the right hip.  In the VA Form 646, dated in April 2003, 
the veteran's representative listed the issue of entitlement 
to service connection for DJD of the lumbar spine as 
secondary to the service-connected iliotibial band tendonitis 
and greater trochanteric bursitis of the right hip.  The 
issue was addressed as such in the July 2004 Supplemental 
Statement of the Case.  

Neither the veteran's service medical records nor his reserve 
records reflect a diagnosis of a lumbar spine disorder, to 
include DJD.  A record from September 1991 does reflect an 
assessment of mild low back strain by history with normal 
findings.  A statement from the veteran reflects that during 
the second week of his annual active duty for training in May 
1996, he fell off a truck, landed on his left side, and 
sustained injury to his right hip and leg muscles, with 
contusions.  In December 1996 and April 1998, reserve 
examination revealed that the veteran denied a history of 
recurrent back pain.  March 1999 reserve examination revealed 
that the veteran denied a history of recurrent back pain or 
any back injury and evaluation of the spine at this time 
revealed normal findings.  While there are notations of right 
sciatica, none of these were related to findings or diagnoses 
associated with the lumbar spine.

In a VA medical statement, dated in July 2000, it was noted 
that the veteran had been evaluated for right hip and neck 
pain since 1997.  There was no mention of any low back pain 
at this time.

A May 2001 private progress note from Dr. Hubbard indicates 
that the veteran had a history of back pain with radicular 
symptoms as far as the right knee.  Physical examination 
revealed paralumbar tenderness and the assessment was right 
lumbar radiculopathy.  

Private magnetic resonance imaging (MRI) in May 2001 was 
interpreted to reveal an impression that included prominent 
osteoarthritis and anterior disc abnormalities at T11-12 with 
an anterior disc bulge at that level, moderate acquired canal 
stenosis at L4-5, and osteoarthritic changes at L5-S1 with 
associated disc abnormalities centrally where a mild focal 
disc herniation could not be excluded.

A May 2001 private progress note from Dr. Hubbard reflects 
that the veteran was seen in his office for follow-up of low 
back pain.  MRI was noted to reveal lumbar spondylosis and 
spinal stenosis at L4-5.  There were also osteoarthritic 
changes and a bulging disc at T11-12, and also significant 
degenerative changes at L5-S1 with question of a herniated 
nucleus pulposus at that level.  The assessment was lumbar 
spondylosis and spinal stenosis.  The veteran denied any 
progressive neurological deficits.

April 2002 VA spine examination revealed that the veteran 
reported discomfort in the lumbar spine ever since his fall 
from a truck in 1993.  He had been told by his personal 
physician that he had some spinal stenosis and bulging discs.  
The impression included generalized DJD, probable 
osteoarthritis of the lumbar spine.  The examiner commented 
that he did not observe any service-connected disability, 
noting that the veteran worked for many years as a mechanic, 
and that since the veteran was still able to this, he did not 
feel he had any significant pathology in his lumbar spine at 
all.

A VA joints examination in November 2002 revealed an 
impression that included a problem with a herniated disc in 
the low back.  The examiner believed that this problem should 
be evaluated further and that the veteran reported that he 
injured his back and right hip at the time of his fall in 
service.

At the veteran's hearing before the Board in September 2003, 
it was contended that the veteran's low back disorder was 
related to his original in-service trauma or developed as a 
secondary condition.

VA spine examination in May 2004 revealed that the veteran's 
claims file was reviewed in connection with the examination.  
The veteran reported back pain radiating into his right lower 
extremity following his fall in the late 1990's.  X-rays were 
noted to reveal mild degenerative disc disease (DDD) at L4-5.  
The examiner, Dr. Bienert, opined that there were aging 
changes of the lumbar spine, and that there was nothing that 
suggested that falling on the left side of the body caused 
any significant problems with the lumbar spine.  The changes 
observed were those of stenosis, which was a deterioration 
rather than a significantly post-traumatic situation.  

In a May 2004 addendum report, Dr. Bienhart opined that it 
was unlikely that the veteran's back condition was related to 
his military service.  

In a March 205 addendum report, Dr. Bienart once again opined 
that it was unlikely that the veteran's back condition was 
related to military service.  

In a June 2006, supplemental medical report, Dr. Bienart 
opined that the veteran's lumbar spine disability was not 
caused by or aggravated by his right hip trochanteric 
bursitis.  The examiner based this opinion on his clinical 
experience, the examination of the veteran, the history 
given, and X-ray findings.  He further noted that the veteran 
was not in good general health, with circulatory problems and 
DJD of the knees, and that his spinal stenosis was just 
another manifestation.  He also noted that spinal stenosis 
was a diffuse DJD due to aging, occupation, and obesity, all 
of which were major factors in this case.  

In addition, he believed that the right hip condition was a 
minor bursitis, noting that the veteran was able to work as a 
mechanic for years after the fall on the right hip, which 
would not have the years or severity to cause the gait 
changes needed to produce/aggravate spinal stenosis.  


Analysis

The Board has carefully reviewed the evidence related to this 
claim, and first notes that there are various and current 
diagnoses of lumbar spine disability, including DJD, and that 
the Board may therefore conclude that the veteran has met the 
initial requirement of a current disability as to this claim.

However, as the veteran has been advised on numerous 
occasions, to succeed with his claim, it is also necessary 
for him to provide medical evidence linking current lumbar 
spine disability to his fall in service, a period of one year 
after the training in which his injury allegedly occurred 
(Biggins v Derwinski, 1 Vet. App. 474, 478 (1991)), or his 
service-connected right hip disability.  Unfortunately, the 
evidence of record does not support a finding that any 
current lumbar spine disability, including DJD, is linked to 
service, a period of one year after his May 1996 training, or 
service-connected disability.  

While the Board finds that the veteran's testimony and 
statements are sufficient to conclude that he sustained some 
form of back injury at the time of his fall in 1996, there is 
still no evidence or relevant back complaints or treatment at 
that time, only one isolated episode of treatment for mild 
low back strain during his only period of active service in 
September 1991, and no evidence of low back complaints or 
treatment within one year of the May 1996 training during 
which his back was allegedly injured.  In fact, in December 
1996 and April 1998, reserve examination revealed that the 
veteran denied a history of recurrent back pain.  In 
addition, March 1999 reserve examination revealed that the 
veteran denied a history of recurrent back pain or any back 
injury and evaluation of the spine at this time revealed 
normal findings, and while there are notations of right 
sciatica in some of the post-injury reserve records, none of 
these were related to findings or diagnoses associated with 
the lumbar spine.  The first post-service documented 
diagnosis of lumbar spine disability is contained with Dr. 
Hubbard's progress report of May 2001, at which time there 
was an impression of right lumbar radiculopathy.  

Moreover, Dr. Bienart of VA has examined the veteran and his 
claims file, and concluded that the veteran's current back 
disability is not related to service or to his service-
connected right hip disorder.  The Board is also impressed by 
the fact that Dr. Bienart has reviewed the claims file in 
reaching his opinions, and provided multiple rationales for 
his opinions, including the belief that the veteran's low 
back disability would be consistent with the aging process, 
his occupation, and obesity, and the minor nature of his 
service-connected right hip disorder.  

The Board also notes that there is no competent medical 
opinion of record that contradicts the opinions of Dr. 
Bienart, and that the statements of the veteran and his 
representative that attack the opinions are of minimal 
probative value, as the veteran and his representative have 
not been shown to have any medical training or other medical 
expertise that would enable them to link a current disorder 
of the lumbar spine to service or service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran had every opportunity to provide a medical 
opinion to contradict the opinions of Dr. Bienart, but 
apparently chose not to do so.  

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for DJD of the lumbar spine.


ORDER

The claim for service connection for DJD of the lumbar spine 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


